                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-345-KDB-DCK

 TRUE HOMES, LLC,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
    V.                                                 )      ORDER
                                                       )
 CMH MANUFACTURING, INC., CMH                          )
 HOMES, INC., CLAYTON HOMES, INC.,                     )
 CLAYTON PROPERTIES GROUP, INC.,                       )
 VANDERBILT MORTGAGE & FINANCE,                        )
 INCORPORATED, and 21ST MORTGAGE                       )
 CORPORATION,                                          )
                                                       )
                 Defendants.                           )
                                                       )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding discovery and

scheduling concerns. This case has been referred to the undersigned Magistrate Judge pursuant to

28 U.S.C. § 636(b), and immediate review is appropriate.

         Pursuant to the “Revised Case Management Order,” the parties contacted the undersigned’s

chambers on or about August 27, 2020, to request a conference regarding a discovery dispute. See

(Document No. 62, p. 7). The dispute generally involves whether Defendants should only be

required to provide sales and revenue information related to activities in North and South Carolina,

or whether production of that information should extend to nationwide sales and revenue.

         A telephone conference was held on September 3, 2020. During the telephone conference,

counsel for the parties suggested that time and expense would be saved if the Court deferred a

decision on the underlying discovery dispute until after summary judgment briefing had been

completed, and ideally, the Court had issued a decision on summary judgment. The parties agreed




      Case 3:18-cv-00345-KDB-DCK Document 100 Filed 09/03/20 Page 1 of 2
that the discovery dispute could be simplified or mooted, depending on the Court’s decision, and

that resolution of the discovery dispute is not necessary prior to briefing summary judgment.

         Based on the foregoing, the undersigned has decided that the parties should file a Status

Report after summary judgment briefing is complete, but not later than November 2, 2020. At that

time, if still necessary, the Court will reconsider this discovery dispute and decide whether to hold

another informal telephone conference or direct Plaintiff to file a motion to compel.

         Counsel has been advised that further extension of any deadlines in this case is very

unlikely.

         IT IS, THEREFORE, ORDERED that the parties shall file a Status Report, jointly if

possible, regarding the status of Plaintiff’s pending discovery requests, on or before November 2,

2020.

         SO ORDERED.


                                    Signed: September 3, 2020




                                                  2
        Case 3:18-cv-00345-KDB-DCK Document 100 Filed 09/03/20 Page 2 of 2
